Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’ s communication filed on 3/16/202.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2022 considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Moynihan on 6/14/2022.
The application has been amended as follows: 

(Currently amended) A backplate manufacturing method, comprising: 
manufacturing a second metal layer on an underlay substrate; 
patterning the second metal layer to form an anode and a cathode; 
forming a first passivation layer on the second metal layer, patterning the first passivation layer to form an aperture region, wherein the aperture region is configured to expose out the anode and the cathode; 
manufacturing a second passivation layer on the first passivation layer, the anode, and the cathode; 
manufacturing a light shielding layer on the second passivation layer, patterning the light shielding layer to remove a part of the light shielding layer in a position corresponding to the aperture region; and
removing a part of the second passivation layer above the anode and the cathode;
wherein the backplate comprises a connection region; before the step of manufacturing the second passivation layer on the first passivation layer, the method further comprises: manufacturing a transparent conductive layer on a part of the first passivation layer in the connection region;
wherein the method further comprises: bonding a light emitting device to the aperture region, wherein a first end of the light emitting device is connected to the anode, a second end of the light emitting device is connected to the cathode;
wherein the backplate comprises a connection region; before the step of manufacturing the second passivation layer on the first passivation layer, the method further comprises: manufacturing a transparent conductive layer on a part of the first passivation layer in the connection region;
wherein before the step of manufacturing the second metal layer on the underlay substrate, the method further comprises: manufacturing a first metal layer on the underlay substrate, patterning the first metal layer to form a gate electrode and a connection wire, wherein the transparent conductive layer is connected to the connection wire;
wherein the method further comprises: bonding a light emitting device to the aperture region, wherein a first end of the light emitting device is connected to the anode, a second end of the light emitting device is connected to the cathode. 
2. (Original) The backplate manufacturing method as claimed in claim 1, wherein the step of removing the part of the second passivation layer above the anode and the cathode comprises: 
removing the part of the second passivation layer above the anode and the cathode by a dry etching process. 
3. (Cancelled) 
4. (Currently amended) The backplate manufacturing method as claimed in claim [[3]] 1, wherein the after the step of manufacturing the second passivation layer on the first passivation layer and before the step of manufacturing the light shielding layer on the second passivation layer, the method further comprises: 
annealing the transparent conductive layer. 
5. (Original) The backplate manufacturing method as claimed in claim 3, wherein before the step of manufacturing the second metal layer on the underlay substrate, the method further comprises: 
manufacturing a first metal layer on the underlay substrate, patterning the first metal layer to form a gate electrode and a connection wire, wherein the transparent conductive layer is connected to the connection wire. 
6. (Original) The backplate manufacturing method as claimed in claim 5, wherein after the step of manufacturing the first metal layer on the underlay substrate and before the step of manufacturing the second metal layer on the underlay substrate, the method further comprises: 
manufacturing a semiconductor layer on the first metal layer. 
7. (Original) The backplate manufacturing method as claimed in claim 6, wherein the step of patterning the second metal layer comprises: 
patterning the second metal layer to form a source electrode and a drain electrode, wherein the source electrode and the drain electrode are connected to the semiconductor layer. 
8. (Cancelled) 
9. (Currently amended) The backplate manufacturing method as claimed in claim [[8]] 1, wherein the light emitting device is a micro-light emitting diode. 
10. (Original) The backplate manufacturing method as claimed in claim 1, wherein a material of the light shielding layer is a black photoresist. 
11. (Currently amended) A backplate manufacturing method, comprising: 
manufacturing a second metal layer on an underlay substrate; 
patterning the second metal layer to form an anode and a cathode; 
forming a first passivation layer on the second metal layer, patterning the first passivation layer to form an aperture region, wherein the aperture region is configured to expose out the anode and the cathode; 
manufacturing a second passivation layer on the first passivation layer, the anode, and the cathode; 
manufacturing a light shielding layer on the second passivation layer, patterning the light shielding layer to remove a part of the light shielding layer in a position corresponding to the aperture region; and
removing a part of the second passivation layer above the anode and the cathode by a dry etching process; 
wherein a material of the light shielding layer is a black photoresist; and 
wherein the backplate comprises a connection region; before the step of manufacturing
the second passivation layer on the first passivation layer, the method further
comprises: manufacturing a transparent conductive layer on a part of the first
passivation layer in the connection region;
 wherein
before the step of manufacturing the second metal layer on the underlay
substrate, the method further comprises: manufacturing a first metal layer on the underlay substrate, patterning the
first metal layer to form a gate electrode and a connection wire, wherein the
transparent conductive layer is connected to the connection wire; and the black plate further comprises bonding a light emitting device to the aperture region, wherein a first end
of the light emitting device is connected to the anode, a second end of the light
emitting device is connected to the cathode.


12. (Cancelled)
13. (Currently amended) The backplate manufacturing method as claimed in claim [[12]] 11, wherein after the step of manufacturing the second passivation layer on the first passivation layer and before the step of manufacturing the light shielding layer on the second passivation layer, the method further comprises: 
annealing the transparent conductive layer. 
14. (Cancelled)
15. (Currently amended) The backplate manufacturing method as claimed in claim [[14]] 11, wherein after the step of manufacturing the first metal layer on the underlay substrate and before the step of manufacturing the second metal layer on the underlay substrate, the method further comprises: 
manufacturing a semiconductor layer on the first metal layer. 
16. (Original) The backplate manufacturing method as claimed in claim 15, wherein the step of patterning the second metal layer comprises: 
patterning the second metal layer to form a source electrode and a drain electrode, wherein the source electrode and the drain electrode are connected to the semiconductor layer. 
17. (Cancelled)
18. (Currently amended) The backplate manufacturing method as claimed in claim [[17]] 11, wherein the light emitting device is a micro-light emitting diode. 
19-20. (Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust ”a black plate manufacturing method removing a part of the second passivation layer above the anode and the cathode; wherein the backplate comprises a connection region; before the step of manufacturing the second passivation layer on the first passivation layer, the method further comprises: manufacturing a transparent conductive layer on a part of the first passivation layer in the connection region; wherein the method further comprises: bonding a light emitting device to the aperture region, wherein a first end of the light emitting device is connected to the anode, a second end of the light emitting device is connected to the cathode; wherein the backplate comprises a connection region; before the step of manufacturing the second passivation layer on the first passivation layer, the method further comprises: manufacturing a transparent conductive layer on a part of the first passivation layer in the connection region; wherein before the step of manufacturing the second metal layer on the underlay substrate, the method further comprises: manufacturing a first metal layer on the underlay substrate, patterning the first metal layer to form a gate electrode and a connection wire, wherein the transparent conductive layer is connected to the connection wire;= wherein the method further comprises: bonding a light emitting device to the aperture region, wherein a first end of the light emitting device is connected to the anode, a second end of the light emitting device is connected to the cathode” as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816